Exhibit23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our report dated March 30, 2010, relating to the consolidated financial statements and financial statement schedule of Avistar Communications Corporation which appears in the Annual Report on Form10-K of Avistar Communications Corporation for the year ended December31, 2009. /s/ Burr Pilger Mayer, Inc. San Jose, California June28, 2010
